Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 3, “andcarbon” should be “and carbon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires a closed group of alternatives for the substrate using the language “formed from the group consisting of . . . or . . .”. Proper language for alternatives in a claim uses “consisting of . . and . . .” or “comprising . . . or. . .”.
See MPEP 2173.05(h):
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 9-12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ekin et al (US 20140356561 A1) with incorporated reference Dannhorn et al (US 5684081 A).
Ekin incorporates Dannhorn by reference into the specification [0081].
Ekin discloses Aqueous polyurethane coating compositions comprising polycarbonate-polyurethane resin component and a water-dilutable, ethylenically unsaturated polyurethane polyol component [abstract]. 
The polycarbonate-polyurethane resin component is water dilutable and has viscosity of 50 to 500 mPas (=cp) at 25°C [0057]. The polycarbonate-polyurethane resin component is included in Formulation F in 20.90wt% [Table 1]. The polycarbonate-polyurethane has a molecular weight of 500 to 6000 [0057] and is prepared form a polycarbonate with a molecular weight up to 10,000 [0045]. 
The water-dilutable, ethylenically unsaturated polyurethane polyol component is exemplified by Dannhorn et al (US 5684081 A) [0081]. Ekin teaches that the polyisocyanate component preparing the polyurethane can be HDI [0019] and Dannhorn teaches that it is preferred [Dannhorn Example 1]. It is prepared from 50 to 80wt% of acrylate prepolymers [0014]. 
The composition is used for a coating including on a PET film [0073]. 
Regarding claims 9 and 10, the composition comprises VOC content only as the cosolvent Dowanol PnB (glycol ether) which is present in Formulation B in 2.51wt% [Table 1]. The volume of the composition is estimated by the weight of water, i.e. 12.84 wt% taken as 12.84 g [Table 1], which is a 12.84 mL, i.e. 1/77.88 of a Liter. So converting to 1 Liter of composition (multiplying by 77.88), the weight of cosolvent Dowanol PnB would be 195.48 g per Liter of composition. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekin et al (US 20140356561 A1) with incorporated reference Dannharn et al (US 5684081 A).
Ekin discloses that the composition comprises between 4.18 and 83.61wt% of the water-dilutable, ethylenically unsaturated polyurethane [Table 1]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirante et al (US 20120142815 A1) in view of Ekin et al (US 20140356561 A1) with incorporated reference Dannharn et al (US 5684081 A).
Mirante discloses radiation curable coatings comprising a free radically polymerizable polyurethane acrylate of high functionality [abstract] wherein the free radically polymerizable polyurethane acrylate resin has a Tg of over 100°C [0031], a weight average molecular weight of 750to 3000 [0019]. The composition is used for coatings on various substrates including synthetic polyemrs [0010]. Preferably, the coating composition are solvent free [0017]. 

Ekin, discussed above, disclosed the claimed non-ionic HDI polyurethane acrylate or the presence of the water dilutable polycarbonate polyurethane. Ekin discloses that these types of polyurethane components increase impact strength, toughness and flexibility [0087]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an HDI polyurethane acrylate as the polyurethane acrylate of Mirante along with a polycarbonate polyurethane to arrive at the claimed invention because Ekin teaches that these types of polyurethane components increase impact strength, toughness and flexibility.


Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (CN 106634552 A, hereinafter US 20190322896 A1 is cited as a US equivlaent) in view of Ekin et al (US 20140356561 A1) with incorporated reference Dannharn et al (US 5684081 A).
Song discloses a UV curable coating comprising a polyurethane acrylate [0003] wherein the polyurethane acrylate has a molecular weight of 800 to 4000 [0012]. The composition is applied as a PET protective film on a mobile phone and as a display on a computer as well as on a polycarbonate substrate [0024].
Song does not disclose the specific non-ionic HDI polyurethane acrylate or the presence of the water dilutable polycarbonate polyurethane. 
Ekin, discussed above, disclosed the claimed non-ionic HDI polyurethane acrylate or the presence of the water dilutable polycarbonate polyurethane. Ekin discloses that these types of polyurethane components increase impact strength, toughness and flexibility [0087]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766